DATED:JUNE 25, Filed Pursuant to Rule 424(b)(1) Registration No. 333-148988 1,865,000 SHARES OF EL MANIEL INTERNATIONAL, INC. COMMON STOCK The selling shareholders named in this prospectus are offering all of the shares of common stock offered through this prospectus. Our common stock is presently not traded on any market or securities exchange and have no voting rights. The 1,865,000 shares of our common stock can be sold by selling security holders at a fixed price of $0.20 per share until our shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the OTC Electronic Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. We have agreed to bear the expenses relating to the registration of the shares for the selling security holders. THE COMPANY IS CONSIDERED TO BE IN UNSOUND FINANCIAL CONDITION. PERSONS SHOULD NOT INVEST UNLESS THEY CAN AFFORD TO LOSE THEIR ENTIRE INVESTMENTS. THE PURCHASE OF THE SECURITIES OFFERED THROUGH THIS PROSPECTUS INVOLVES A HIGH DEGREE OF RISK. YOU SHOULD CAREFULLY CONSIDER THE FACTORS DESCRIBED UNDER THE HEADING “RISK FACTORS” BEGINNING ON . Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The Date of This Prospectus Is: June 25, 2008 Table of Contents TABLE OF CONTENTS PAGE Summary Financial Data 1 Risk Factors 2 Use of Proceeds 6 Determination of Offering Price 6 Dilution 6 Selling Shareholders 7 Plan of Distribution 9 Legal Proceedings 9 Directors, Executive Officers, Promoters and Control Persons 9 Security Ownership of Certain Beneficial Owners and Management 10 Description of Securities Interests of Named Experts and Counsel 11 Disclosure of Commission Position of Indemnification for Securities Act Liabilities 12 Organization Within Last Five Years 12 Description of Business 12 Plan of Operation 14 Description of Property 15 Certain Relationships and Related Transactions 15 Market for Common Equity and Related Stockholder Matters 15 Executive Compensation 16 Available Information 17 Index to Financial Statements F- Table of Contents ABOUT OUR COMPANY We were incorporated in July 2007 in the State of Nevada.On September 28, 2007, we entered into a stock purchase agreement and share exchange in which we acquired all of the outstanding shares of El Maniel Cigar Company from Barbara Tejada, the sole shareholder of such entity, in consideration for the issuance of 5,000,000 shares of our common stock to Ms. Tejada.Pursuant to such agreement, El Maniel Cigar Company became our wholly owned subsidiary.We intend to conduct our business principally through our subsidiary which is our U.S. sales and marketing organization. Based on our financial history since inception, our auditor has expressed substantial doubt as to our ability to continue as a going concern. We are a development stage company that has a limited amount of revenue.From inception to December 31, 2007, we have incurred a net loss of $49,749. If we cannot obtain sufficient funding, we may have to delay the implementation of our business strategy.As of December 31, 2007 we had a total of $130,340 in cash and as of March 31, 2008 we have a total of $120,854. We plan todistribute premium, hand-rolled cigars that we purchase in the Dominican Republic.Premium cigars are generally defined as cigars that are hand-rolled from highest grade whole-leaf tobacco and which sell at retail prices above $5.00 per cigar. We intend to sell ourcigars for approximately $4 to $9.50 per cigar at retail. We have already made one sale into Macau in 2007 and we plan to sell initially into Macau and the United States.Our principal business strategy is to develop the PLC brand name as a respected brand associated with the highest quality premium cigars.PLC is a private label brand that can be sold domestically but we also want to offer customers our own private label brand. Terms of the Offering The selling shareholders named in this prospectus are offering all of the shares of common stock offered through this prospectus. The selling stockholders are selling shares of common stock covered by this prospectus for their own account. We will not receive any of the proceeds from the sale of these shares. The offering price of $0.20 was determined by the price shares were sold to our shareholders in a private placement memorandum of $.10 plus an increase based on the fact the shares will be liquid and registered and is a fixed price at which the selling security holders may sell their shares until our common stock is quoted on the OTC Bulletin Board, at which time the shares may be sold at prevailing market prices or privately negotiated prices. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the OTC Electronic Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. We have agreed to bear the expenses relating to the registration of the shares for the selling security holders. Summary Financial Data The following summary financial data should be read in conjunction with “Management’s Discussion and Analysis,” “Plan of Operation” and the Financial Statements and Notes thereto, included elsewhere in this prospectus. The statement of operations and balance sheet data from inception (July 24, 2007) through December 31, 2007 are derived from our unaudited financial statements.The statement of operations and balance sheet data from inception (July 24, 2007) through September 30, 2007 are derived from our audited financial statements. For the Period from July 24, 2007 (Inception) to December 31, 2007 (unaudited) For the Period from July 24, 2007 (Inception) to September 30, 2007(audited) STATEMENT OF OPERATIONS Revenues $ $14,000 - Total Operating Expenses $ $50,754 20,551 Net Loss $ (49,749 (20,551 ) As of December 31, 2007 (unaudited) As of September 30, 2007 (audited) BALANCE SHEET DATA Cash $ 130,340 55 Total Assets $ 146,590 55 Total Liabilities $ 2,468 14,535 Stockholders’ Equity (Deficiency) $ 144,122 (14,480 ) 1 Table of Contents WHERE YOU CAN FIND US Our principal executive office location and mailing address is 7424 Brighton Village
